Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 30, 2012 by and among NATIONAL FINANCIAL PARTNERS CORP. (the
“Borrower”); the financial institutions signing below and BANK OF AMERICA, N.A.,
as administrative agent for the Lenders party to the Credit Agreement referred
to below (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the financial institutions party thereto and the Administrative
Agent are parties to the Credit Agreement dated as of July 8, 2010, as amended
by that certain First Amendment to Credit Agreement dated as of April 28, 2011
(as the same has been and may hereafter be amended, restated or otherwise
modified from time to time, the “Credit Agreement”).

B. The Borrower has requested certain amendments to the Credit Agreement as set
forth herein.

C. The Required Lenders are willing to consent to amend the Credit Agreement on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto agree as follows:

I. DEFINITIONS. Capitalized terms used herein which are defined in the Credit
Agreement have the same meanings herein as assigned to them in the Credit
Agreement, except to the extent such meanings are amended hereby.

II. AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction of each of the
conditions set forth herein, the Borrower and the Required Lenders agree that
the Credit Agreement is hereby amended as follows:

A. Definitions.

1. The definition of “EBITDA” contained in Section 1.1 of the Credit Agreement
is hereby restated in its entirety to read as follows:

“EBITDA”: for any period, Consolidated Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any non-cash impairment of goodwill and
intangible assets up to no greater than $60,000,000 in any four-quarter period
and any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, without limitation whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), (f) any
other non-cash charges, (g) out-of-pocket closing expenses incurred in
connection with entering into a Permitted Convertible Note Hedge, but for
clarification purposes excluding the



--------------------------------------------------------------------------------

cost itself of any Permitted Convertible Note Hedge, and (h) with respect to the
fourth fiscal quarter of 2011 and thereafter, upfront consideration expenses and
any impairment expenses incurred in connection with Permitted Management
Contract Buyouts, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) any other non-cash income, and (d) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the period in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) (i) if at any time during such Reference Period, the Borrower or any
Subsidiary shall have made any Material Disposition, the EBITDA for such
Reference Period shall be reduced by an amount equal to the EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period, the Borrower or any Subsidiary shall have made a Material
Acquisition or shall have consummated a Material Management Contract Buyout,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect as if such Material Acquisition or Material Management Contract Buyout
occurred on the first day of such Reference Period. As used in this definition,
pro forma effect shall mean the equivalent of the EBITDA of the company or
business that is the subject of such Material Acquisition or Material Management
Contract Buyout after giving effect to any adjustments thereto in accordance
with Regulation S-X and the impact of the Management Agreement in respect
thereof. As used in this definition, “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000. Further, EBITDA will be calculated (A) at all times without taking
into account income and expenses attributable to ASC 805, and (B) without taking
into account the impact of FASB SFAS No. 157 (now known as Financial Accounting
Standards Board Accounting Standards Codification (ASC) 820) (“ASC 820”) for
non-financial assets and liabilities; with the effect that EBITDA shall be
calculated at such times in a manner consistent with the method of calculation
prior to the implementation of ASC 805 and ASC 820, as applicable.

2. The following new definitions of “Material Management Contract Buyout” and
“Permitted Management Contract Buyout” are hereby inserted into Section 1.1 of
the Credit Agreement in proper alphabetical order as follows:

“Material Management Contract Buyout”: any Permitted Management Contract Buyout
that involves the payment of consideration by a Group Member equal to or in
excess of $2,500,000.

“Permitted Management Contract Buyout”: a transaction in which (a) a Group
Member purchases a Manager’s rights under a Management Agreement, or (b) a Group
Member purchases the Capital Stock of a Manager, in each case terminating the
applicable Management Agreement; provided that (i) any such transaction is made
in the ordinary course of business of such Group Member; (ii) both before and
after giving

 

- 2 -



--------------------------------------------------------------------------------

effect to such transaction, no Default or Event of Default shall have occurred
or be continuing or could reasonably be expected to result therefrom, (iii) the
representations and warranties in Section 4 shall be true and correct in all
material respects as of the date of such transaction as if made on and as of
such date, (iv) as a result of such transaction, any new Subsidiary shall comply
with all applicable provisions of Section 6.8 and all Capital Stock acquired
shall have been pledged to the extent required under Section 6.8, all within the
time frames required in Section 6.8; and (v) after giving effect to any such
transaction, Minimum Liquidity shall be not less than $50,000,000.

B. Investments. Section 7.7(n) of the Credit Agreement is hereby restated in its
entirety to read as follows:

“(n) Permitted Acquisitions and Permitted Management Contract Buyouts; and”

C. No Further Amendments. Except as specifically amended hereby, the text of the
Credit Agreement and of all other Loan Documents shall remain unchanged and in
full force and effect.

III. REFERENCES IN LOAN DOCUMENTS; CONFIRMATION OF SECURITY. All references to
the “Credit Agreement” in all Loan Documents shall, from and after the date
hereof, refer to the Credit Agreement, as amended by this Amendment, and all
Obligations shall be secured by and be entitled to the benefits of the Security
Documents. All Security Documents heretofore executed by any Loan Party shall
remain in full force and effect and, by each Loan Party’s signature hereto, such
Security Documents are hereby ratified and affirmed.

IV. REPRESENTATIONS, WARRANTIES AND COVENANTS. The Borrower hereby represents
and warrants to, and covenants and agrees with, the Administrative Agent and the
Lenders that:

A. The execution and delivery of this Amendment and the Loan Documents to which
any Loan Party is a party have been duly authorized by all requisite action on
the part of such Loan Party.

B. The representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of this Amendment as though made at and
as of such date, except to the extent (a) such representations and warranties
are made with reference to an earlier date, in which case each such
representation and warranty shall be true and correct in all material respects
as of such date only and (b) inaccuracies resulting from transactions prior to
the date hereof which were expressly permitted under the Loan Documents, as
applicable.

C. Both before and after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

D. As of the Amendment Closing Date (as defined below), no Loan Party has any
grounds, and hereby agrees not to challenge (or to allege or to pursue any
matter, cause or claim arising under or with respect to), in any case based upon
acts or omissions of the Administrative Agent or any Lender, the effectiveness,
genuineness, validity, collectibility or enforceability of the Credit Agreement
or any of the other Loan Documents, the Obligations, the Liens securing any of
the Obligations, or any of the terms or conditions of any Loan Document.

 

- 3 -



--------------------------------------------------------------------------------

E. Each of the Loan Documents constitutes the legal, valid and binding
obligation of each Loan Party signatory thereto, enforceable against it in
accordance with its respective terms, except as the enforcement may be subject
to bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action at law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right thereunder.

V. CONDITIONS TO THIS AMENDMENT. The effectiveness of this Amendment is
conditioned on satisfaction of the following conditions (the date on which all
such conditions are satisfied, the “Amendment Closing Date”):

A. Amendment. The Loan Parties shall have executed and delivered to the
Administrative Agent this Amendment and the Consent and Acknowledgement attached
hereto, and the Required Lenders shall have executed and delivered to the
Administrative Agent this Amendment.

B. Other Matters. All legal matters incident to the transactions hereby
contemplated shall be reasonably satisfactory to the Administrative Agent’s
counsel.

C. Fees. The Borrower shall have paid all fees agreed to be paid by the Borrower
pursuant to Section VI below.

VI. MISCELLANEOUS.

A. To induce the Required Lenders to execute and deliver this Amendment, the
Borrower agrees to pay, on the date on which the conditions precedent set forth
in Article V of this Amendment are satisfied, to the Administrative Agent for
the ratable benefit of the Lenders who sign this Amendment on or prior to 5:00
p.m. Eastern Time on such date, an amendment fee equal to 0.05% of the
Commitment of each such consenting Lender. As provided in the Credit Agreement,
the Borrower agrees to reimburse the Administrative Agent upon demand for all
reasonable fees and disbursements of counsel to the Administrative Agent
incurred in connection with the preparation of this Amendment and the other
documents executed in connection herewith.

B. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

C. This Amendment may be executed by the parties hereto in several counterparts
hereof and by the different parties hereto on separate counterparts hereof, all
of which counterparts shall together constitute one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.

[The next pages are the signature pages.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.

 

NATIONAL FINANCIAL PARTNERS CORP. By:  

/s/ Donna J. Blank

  Name: Donna J. Blank  

Title: Executive Vice President and Chief Financial Officer

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Charlene Wright-Jones

  Name: Charlene Wright-Jones  

Title: Vice President

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jana L. Baker

  Name: Jana L. Baker  

Title: Vice President

 

BANK OF AMERICA, N.A., as Issuing Lender By:  

/s/ Jana L. Baker

  Name: Jana L. Baker  

Title: Vice President

 

BANK OF AMERICA, N.A., as Swingline Lender By:  

/s/ Jana L. Baker

  Name: Jana L. Baker   Title: Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL
ASSOCIATION a/k/a Wells Fargo Bank, N.A., as
Syndication Agent By:  

/s/ William DeMilt

  Name: William DeMilt   Title: Senior Vice President WELLS FARGO BANK NATIONAL
ASSOCIATION a/k/a Wells Fargo Bank, N.A., as a Lender By:  

/s/ William DeMilt

  Name: William DeMilt   Title: Senior Vice President WELLS FARGO PRINCIPAL
LENDING LLC, as a Lender By:  

/s/ Dennis Ascher

  Name: Dennis Ascher   Title: Senior VP

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Co-Documentation Agent By:  

/s/ Charles Inkeles

  Name: Charles Inkeles   Title: Managing Director ING CAPITAL LLC, as a Lender
By:  

/s/ Charles Inkeles

  Name: Charles Inkeles   Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION, as
Co-Documentation Agent

By:

 

/s/ Barrett D. Bencivenga

 

Name: Barrett D. Bencivenga

 

Title: Senior Vice President

RBS CITIZENS, NATIONAL ASSOCIATION, as a

Lender

By:

 

/s/ Ramez Gobrain

 

Name: Ramez Gobrain

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as Co-

Documentation Agent

By:  

/s/ Patrick McGraw

  Name: Patrick McGraw   Title: Vice President
US BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick McGraw

  Name: Patrick McGraw   Title: Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION, as a

Lender

By:  

/s/ Anthony J. Timpanaro

  Name: Anthony J. Timpanaro   Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]